Citation Nr: 1410679	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-11 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral stress-induced vision loss.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to June 19, 2013, and 70 percent disabling from June 19, 2013.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently returned to the RO in Montgomery, Alabama.

The Board notes the Veteran previously appointed The American Legion (AL) as his representative.  (See Signed VA Forms 21-22, October 1997 and April 2000).  More recently, in June 2011, the Veteran signed a VA Form 21-22 designating the Veterans of Foreign Wars of the United States. (VFW) as his representative.  

In August 2013, however, the VFW indicated that it is against their internal policy to accept representation in a case where, as here, an appearance on behalf of the appellant has already been made by another service organization.  The Board notified the Veteran of VFW's response in a September 2013 letter and gave the Veteran opportunity to elect a new representative if so desired.  In September 2013, the Veteran submitted another signed VA Form 21-22 appointing VFW, once again, as his representative.  The Board once again informed the Veteran in a December 2013 letter that VFW declined accepting representation due to their own internal policy and procedures and informed him of his options for appointing a new representative or representing himself.  He was informed that if he did not respond within 30 days the Board would assume that he desired to represent himself.  The Veteran did not respond.  

When the case was before the Board in June 2013 it was remanded for further development.  While the case was in remand status, the rating for his PTSD was increased from 30 percent to 70 percent, effective June 19, 2013, in a July 2013 rating decision.  This did not satisfy the Veteran's appeal.


The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1. The Veteran's corrected visual acuity for distance has been no worse than 20/40 for the right eye and 20/40 for the left eye.

2.  During the entire period of the claim, the Veteran's PTSD has been manifested by social and occupational impairment that has most nearly approximated deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral stress-induced vision loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84, Diagnostic Code 6079 (2013).

2.  The Veteran's PTSD warrants a rating of 70 percent, but not higher, throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a June 2006 letter.  

The duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained.  VA examinations with respect to the eyes and PTSD were provided in July 2006 and June 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the reports of the VA examinations are adequate as the examiners reviewed the Veteran's pertinent history and provided all information required for rating purposes.  

Accordingly, the Board will address the merits of the claims.


General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Bilateral Stress-Induced Vision Loss

The Veteran claims his vision loss has progressively worsened through the years and, in fact, he requires a new prescription for eyeglasses every year.

VA and private medical records indicate the Veteran experienced several episodes of temporary vision loss in 2005 and 2006.  Although initially suspected to be a stroke or a seizure, the results of diagnostic tests were within normal limits.  In a March 2006 VA outpatient treatment record, the episodes were characterized as "small strokes" that were "stress related."  In July 2006, a VA examiner opined that the Veteran's clinical history was consistent with stress-induced bilateral visual loss secondary to service-connected PTSD.  The results of Traumatic Brain Injury (TBI) testing in 2012 were also within normal limits.

His disability has been rated by analogy under Diagnostic Codes 8046-6079.  Diagnostic Code 8046 indicates that cerebral arteriosclerosis is to be rated under the diagnostic codes dealing with the specific disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8046.  Purely subjective complaints, such as headache, dizziness, tinnitus, insomnia and irritability, recognized as symptomatic of a properly diagnosed cerebral arteriosclerosis, will be rated 10 percent and no more under diagnostic code 9305.  This 10 percent rating will not be combined with any other rating for a disability due to cerebral or generalized arteriosclerosis.  Ratings in excess of 10 percent for cerebral arteriosclerosis under Diagnostic Code 9305 are not assignable in the absence of multi-infarct dementia association with cerebral arteriosclerosis.

In this case, diagnostic tests could not confirm cerebral arteriosclerosis or multi-infarct dementia.  Rather, the visual impairment has been attributed to the Veteran's PTSD.

The Board notes that the portion of the rating schedule that addresses disabilities of the eyes was revised effective December 10, 2008.  Only claims received on or after December 10, 2008, will be evaluated under the new criteria. 73 Fed. Reg. 66543 -54 (Nov. 10, 2008).  As the Veteran's claim for an increased rating was received prior to December 10, 2008, the revised criteria are not for application.

Evaluations for impairment of central visual acuity range from noncompensable to 100 percent.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  Corrected visual acuity of 20/40 in both eyes is considered noncompensably disabling under Diagnostic Code 6066.  

The Board notes that the medical evidence reflects that multiple eye disorders have been diagnosed during the pendency of the claim, to include vitreous detachment with free floater, nuclear cataract, and asteroid hyalitis.  As service connection has not been awarded for these disorders, they are not considered in the present claim.

VA outpatient treatment records include periodic eye consults from 2006 to 2012.  While it is clear the Veteran's uncorrected visual acuity worsened throughout time, his corrected visual acuity was always noted as 20/20 bilaterally in the outpatient records.  Most recently, an April 2012 eye consultation notes corrected vision of 20/20 bilaterally.

The Veteran was also afforded a VA examination in June 2013.  Therein, the examiner noted corrected visual acuity as 20/40 bilaterally.  The Veteran did not exhibit any pupillary defect, blindness, corneal irregularity or diplopia.

In short, the Veteran's corrected visual acuity has never been worse than 20/40 bilaterally at any point during the period of the claim.  It is also noteworthy that the Veteran has not had a similar episode since 2006.  None of the medical evidence confirms a stroke or seizure.  Rather, the temporary blindness was associated with stress.  The Veteran is already compensated for psychiatric symptoms stemming from his post-traumatic stress disorder (PTSD).  

In light of the evidence of record, a compensable rating is not warranted for the Veteran's service-connected bilateral stress-induced vision loss.  

In determining that a higher disability is not warranted in this case, the Board acknowledges the Veteran's reports of experiencing dizziness, lightheadedness, and headaches.  The objective medical evidence, however, does not show that these symptoms are due to his service-connected stress-induced vision loss.  Indeed, the VA outpatient treatment records show a diagnosis of hypotension that could be responsible for his light-headedness.  The Veteran was evaluated for stroke, seizure, and traumatic brain injury, and these objective tests returned within normal limits.  

PTSD

With respect to his PTSD, the Veteran claims his condition is worse than currently rated.

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment functioning score (GAF) of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF rating of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV, 46-7.  

Here, the Board notes at the outset that since the Veteran's increased rating claim, filed on June 7, 2006, his medical records and VA examination reports reveal GAF scores ranging from 48 to 60.  The medical records further note that the Veteran has a tendency to "minimize" the severity of his symptoms.  As will be explained below, it is clear the Veteran's actual symptoms were in fact more severe than described by the Veteran.  Thus, in determining the proper rating for the Veteran at various points of time, the Board considered GAF scores as assistive and probative evidence, but the scores are not dispositive and the actually described symptoms in the records are also heavily considered here.  In fact, the Board has found the actually described symptoms more consistent than the GAF scores in this case.

As noted above, the Veteran's VA outpatient treatment records indicate the Veteran experienced several episodes of vision loss in 2005 and 2006.  These episodes were thought to be due to a seizure or stroke initially, but diagnostic tests were within normal limits.  In March 2006 a VA physician found these episodes to be stress related.  The physician noted the Veteran's diagnosis of PTSD, indicating a GAF score of "50/60."  A July 2006 VA examiner specifically attributed the episodes to stress secondary to his PTSD.  This is noteworthy here to highlight the overall severity of the Veteran's PTSD symptoms.  In contrast, aside from documenting these vision-loss episodes, 2005 to 2006 records are largely silent as to any ongoing treatment for PTSD.  

The Veteran was afforded a VA examination in July 2006.  He complained of symptoms of depression, social isolation, anxiety, irritability, sleep disturbances, and hyperarousal.  It was noted the Veteran was noticeably agitated and restless during the examination.  The examiner noted the Veteran had been married for 33 years and his wife recently suffered a myocardial infarction.  The Veteran was serving as his wife's primary caregiver.  The Veteran has two sons, with whom he reported having good relationships.  At the time he worked as a bulldozer operator.  He previously worked as a truck driver for many years prior to the 2005 and 2006 episodes of vision loss.  The examiner noted the Veteran to have a flat affect, good hygiene, and to be fully oriented.  While the Veteran did not exhibit any inappropriate behavior, the examiner noted obsessive behavior in that he kept his house and shop very organized.  He exhibited mildly impaired recent memory.  The examiner also noted the Veteran had previously been in physical fights, although he denied suicidal or homicidal ideation at that time.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.

The Veteran's spouse submitted a statement in August 2006 indicating she observed the Veteran's symptoms of nightmares, social isolation, anxiety, irritability, and hyperarousal.  She indicated that the laughter of their grandchildren "gets on his nerves" and that he was a "workaholic" and "perfectionist."  

The VA outpatient records indicate that in approximately January 2008 the Veteran was in an alteration with his brother-in-law, pulled a weapon on him and threatened to kill him.  At the time the Veteran was separated from his wife.  When he was seen in early February 2008, he indicated he would not hurt anyone "unless provoked."  His wife described the Veteran as "manipulative."  The Veteran was hospitalized from February 29, 2008, to March 3, 2008, for a suicide attempt.  The Veteran claims he was cleaning his gun and that his mom incorrectly assumed he was attempting to kill himself.  The examiner noted, however, that the Veteran failed to mention he was separated from his wife.  His symptoms at the time included nightmares, flashbacks, depression, suicidal and homicidal ideation.  Despite the severity of the circumstances of his hospitalization, February 2008 VA outpatient treatment records merely indicate a GAF of 58.

VA outpatient treatment records from 2009 to 2012 indicate sporadic treatment for PTSD with a GAF score consistently noted as 55 in 2009, 2010, 2011, and 2012.  The Veteran was last seen for PTSD treatment in May 2012.  

The Veteran was afforded a VA examination more recently in June 2013.  He reported that the February 2008 suicide attempt was due to a bad reaction to medication.  Overall, the June 2013 VA examiner found the Veteran to "minimize" his PTSD symptoms.  As such, the examiner asked the Veteran's wife to describe his symptoms.  It was noted the Veteran was married for 41 years and despite the Veteran describing the marriage as a "good marriage," his wife noted their separation for a period of time and overall significant marital stress due to PTSD symptoms.  The Veteran's wife was noted to have a heart condition, which further gave him anxiety.  The Veteran described having a good relationship with his two sons and four grandchildren, but his wife noted that he is easily annoyed by the noise of his grandchildren.  

The Veteran was self-employed as a truck driver until the 2005 vision loss incident.  Thereafter, he worked for five to six years as a superintendent for a construction company.  The Veteran indicated he stopped working due to his back.  His wife, however, indicated the Veteran was a perfectionist with unreasonable expectations of the workers and would get in many alterations with his workers.  The examiner noted observed symptoms of suspiciousness, chronic sleep impairment, mood and motivation disturbances, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stress, impaired impulse control with unprovoked irritability, and overall severe, but less than total impairment.  The examiner found the Veteran to be fully oriented with appropriate grooming and hygiene.  He denied suicidal or homicidal ideation, but did indicate if his brother-in-law ever came to visit, he would probably harm him.  The Veteran's wife supported this statement indicating her brother knows never to visit her.  

None of the medical evidence suggests at any time the Veteran exhibited psychotic symptoms, such as hallucinations or delusions.  

In short, the Veteran's manifestations throughout the pendency of this appeal have been consistently described.  While the Veteran might have "minimized" the severity of his symptoms throughout time, thus causing a variance in GAF scores and overall evaluations, the actual events since 2006 indicate the Veteran's PTSD is severe.  As indicated above, he suffered from stress-induced vision loss in 2005 and 2006.  He was treated once for an alteration with his brother-in-law where he conceded homicidal ideation in 2008.  He was hospitalized once for a suicide attempt in 2008.  He has a long standing marriage, but the relationship has been strained and, indeed, he was separated from his wife for a period of time. It is clear his PTSD symptoms cause the Veteran panic attacks, irritability, and impaired impulse control.  The Veteran reports chronic sleep impairment and social isolation.  While the Veteran managed to have long-standing employment, his wife indicated his employment was not without problems in light of his temper.

The Board finds the Veteran's occupational and social impairment throughout the period of the claim has most nearly approximate the deficiencies in most areas required for a 70 rating.  While the Veteran has had suicidal and homicidal ideation in the past, there is no evidence of delusions, hallucinations, or grossly inappropriate behavior.  He has been found to be able to perform activities of daily living and is oriented to time or place.  The Veteran has been described as "socially isolated," but he has maintained good relationships with his children and grandchildren, as well as a long term relationship with his wife.  No medical professional has ever opined, and the other evidence does not otherwise show, that the social and occupational impairment from the disability has more nearly approximated the total impairment required for a 100 percent rating at any time during the period of the claim.

Other Considerations

Consideration has been given to assigning staged ratings; however, at no time during the period in question has either disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's claims should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the Veteran's disabilities are contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claims for extra-schedular consideration is not in order.

The Board has also considered whether a claim for a higher rating or rating on the basis of unemployability has been raised in this case.  The Board notes that the Veteran has not alleged that he is unemployable due to his visual impairment and/or psychiatric impairment.  In addition, the medical evidence indicates that he stopped working due to his back disability rather than the disabilities at issue in this appeal.  None of the evidence of record indicates that the Veteran is unemployable due to the disabilities at issue in this appeal.  Therefore, the Board has concluded that the issue of entitlement to a total rating based on unemployability has not been raised in this appeal.

Finally, the Board has considered the doctrine of reasonable doubt in reaching the above determinations denying a compensable rating for vision loss and a 100 percent rating for PTSD but has determined that the doctrine is not applicable to these matters because the preponderance of the evidence is against the claims.


ORDER

An initial compensable rating for bilateral stress-induced vision loss is denied.

The Board having determined that the Veteran's PTSD warrants a 70 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


